DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“supporting member” (generic placeholder: “member” and functional language: “supporting” or “configure to support the upper member”) in claim 1-4 interpreted as structure 101 (Fig 3-5 and 7) having a circular column shape [0030] or equivalents thereof.
“accommodation member” (generic placeholder: “member” and functional language: “accommodating therein a second end of the supporting member”) in claim 1-4 interpreted as structure 102 (Fig 3-5 and 7) having a housing and a cover [0034] or equivalents thereof.
“expanding/contracting member” (generic placeholder: “member” and functional language: “expanding/contracting”) in claim 2 interpreted as structure 107b (Fig 3-5 and 7) a bellows [0056] or equivalents thereof.
“temperature control mechanism” (generic placeholder: mechanism and functional language: “configured to control a temperature thereof”) in claim 3 interpreted as a heater or path in which temperature control fluid such as coolant flows [0058] or equivalents thereof.
“insulating member” (generic placeholder: “member” and functional language: “insulating”) in claim 4 interpreted as structure 16m (Fig 3-5 and 7) having a cylindrical shape with a hole formed along the central axis thereof [0032] and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in line 10-11 “a first space at a first end side in a moving direction of the supporting member” and in line 12-13 “a second space at a second end side in the moving direction”. This limitation is unclear because it is unclear if “first end side” and “second end side” are intended to claim the sides toward the previously defined “first end” and “second end” of the supporting member or if they are being used differently. In the structure as claimed and disclosed, the “first end” (101a) of the supporting member is the lower end or the innermost end (relative to the interior of the chamber). Whereas in the claim the “first end side” is referring to the upper side or outermost side of the second end of the supporting member. The use of the similar language of “first end” to describe opposite directions relative to the same structure (the supporting member) makes the claim unclear. Consistent with the instant specification and drawings and, in particular, the additional structures recited in claim 2, the claim is interpreted as inclusive of “first end side” and “second end side” are not being used to describe the sides toward the “first end” and the “second end”, respectively. In particular the “first end side” is interpreted as inclusive of the “upper side” and the “second end side” is interpreted as inclusive of the “lower side”. Applicant is kindly requested to amend the claim for clarity. Examiner respectfully suggests using “upper side” for the first space in place of “first end side” and “lower side” for the second space in place of “second end side” because this terminology is consistent with the instant specification [0038] and improves clarity of the claim. Note that this is of particular importance for claim 2 where additional distinctions between the structures of the first space and the second space are claimed. The examination of claim 2 relies on the interpretation of the position of the first space and the position of the second space as defined in claim 1.
Claims 3-4 are included for their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2010-0107389 of Sato et al., hereinafter Sato (citing machine translation provided herewith).
Regarding claim 1, Sato teaches a substrate processing apparatus [0001] (Fig 1), comprising: an upper member (112 Fig 23) [0158] disposed at an upper portion within a processing chamber in which a substrate processing upon a substrate is performed [0001], [0003]; a ceiling member (6 Fig 23) [0026], forming a ceiling of the processing chamber [0026], provided with a through hole at a facing surface thereof which faces the upper member (shown not numbered in Fig 23 as the hole through structure 6  through which 121a passes); a supporting member  (rod 121 Fig 23) configured to support the upper member with a first end thereof which is located inside the processing chamber by being inserted through the through hole and slid within the through hole (Fig 23 and [0161], note the structure is placed or inserted in the through hole [0160] and slides within it [0164-0167], also note that this limitation is directed to a product by process limitation); an accommodation member (122 Fig 23 and [0160]), accommodating therein a second end of the supporting member located outside the processing chamber (Fig 23 and [0160-0161]), partitioned into a first space (space within 122 connected to 123 Fig 23) at a first end side (upper side) in a moving direction of the supporting member with respect to the second end of the supporting member (Fig 23) and a second space (space within 122 connected to 124 Fig 23) at a second end (lower end) side in the moving direction with respect to the second end (Fig 23); and a pressure controller (note shown in Fig 23 but disclosed as source of air supplied to or exhausted from 122 via pipes 123 and 124 [0165]) configured to generate a pressure difference between the first space and the second space, the pressure difference allowing the supporting member to be moved ([0165], note supply of air via one of the pipes with exhaustion of air via the other pipe as disclosed in [0165] creates the pressure differential to move the rod as disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Patent Application Publication 2017/0365443 of Carducci et al., hereinafter Carducci.
Regarding claim 3, Sato remains as applied to claim 1 above. Sato fails to teach the ceiling member is provided with a temperature control mechanism to control a temperature thereof and fails to teach the sheet having a thermal conductivity at a facing surface thereof. In the same field of endeavor of substrate processing apparatuses (abstract), Carducci teaches the ceiling member (146 Fig 1 or 142 Fig 2) through which a fastener (154 Fig 1) is used to attach gas supplying dielectric (125 Fig 1) includes a temperature control mechanism (thermal conduit 150b Fig 1 including a heater or to flow a coolant [0031]) to control a temperature thereof [0031] and the ceiling member (146 Fig 1 or 142 Fig 2) has a sheet (144 Fig 1 or 2) having thermal conductivity at a facing surface thereof [0037] and [0052]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Sato to include the temperature control mechanism and sheet having a thermal conductivity because Carducci teaches these as functional alternative ceiling structures connected by a fastener in a processing chamber (Fig 1-2) for supply of gas and generation of plasma in the chamber [0030] and because Carducci teaches these structures allow for temperature control to provide uniform temperature of the gas distribution plate [0034] (note Sato teaches gas supply path also as an unshown structure [0031]).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of US Patent Application Publication 2015/0357165 of Takahashi, hereinafter Takahashi.
Regarding claim 4, Sato remains as applied to claim 1 above. Sato fails to teach the ceiling member is made of conductive material, an insulating member, the supporting member and the upper member are made of a conductive materials and DC voltage is applied to the supporting member and the upper member via the supporting member.  In the same field of endeavor of substrate processing apparatuses (abstract), Takahashi teaches the ceiling member (36 Fig 2) is made of a conductive material [0049], and an insulating member (50 Fig 2 has a through hole and is cylindrical shape or equivalent thereof) is provided on a facing surface of the through hole which faces the supporting member [0050], the supporting member (51 Fig 2) is made of a conductive material [0052] and a DC voltage is applied to the supporting member [0052], and the upper member (37 Fig 2) is made of a conductive material [0048], and the DC voltage is applied to the upper member via the supporting member [0048]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Sato to include the structures formed of conductive material, the insulating member, and the application of DC voltage as recited because Takahashi teaches these conductive materials and arrangement as an alternative structure for forming the plasma in the chamber [0027] (note Sato uses antenna 13 to form plasma in the chamber [0036]).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Sato fails to teach or suggest all the limitations of instant claim 2 and in particular the inclusion of the atmospheric pressure space, expanding/contracting member to separate the second space and a third space as claimed, a hole through which the first and third spaces are connected which is formed at the second end of the supporting member, the communication of the first space and processing chamber via the hole, through hole, and third space, and the pressure controller generating the pressure different by decompressing the processing chamber. US 2018/0156247 teaches a hole through the second end of a piston to allow for pressure control via a lower end of the piston (see hole 32 and 32 Fig 5) but fails to teach this as a supporting member as required by independent claim 1 and fails to teach or suggest the arrangement of the expanding/contracting member. US 2009/0165722 teaches a supporting member (164 Fig 3) for an upper member to the ceiling member and teaches an expanding/contracting member (146 Fig 3) but fails to teach the claimed hole formed at the second end and fails to teach the recited pressure controller. KR 10-1979222 teaches a supporting member (571c Fig 4) and teaches a through hole (579a) but fails to teach the claimed movement via the pressure difference and fails to teach the expanding/contracting member to define the third space, and fails to teach the second space as an atmospheric space. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art US 2008/0087641 teaches using a spring (48 Fig 5-8) to correct for thermal expansion differences in a fastener for an upper member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET KLUNK/Examiner, Art Unit 1716     

/KARLA A MOORE/Primary Examiner, Art Unit 1716